362 F.2d 832
Allen WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 22993.
United States Court of Appeals Fifth Circuit.
July 5, 1966.

Tom Upchurch, Jr., Amarillo, Tex., Brown & Shuman, Lubbock, Tex., for appellant.
Robert D. Davis, Asst. U. S. Atty., Forth Worth, Tex., Melvin M. Diggs, U. S. Atty., Robert S. Travis, Asst. U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and CHOATE, District Judge.
PER CURIAM.


1
In this prosecution for violation of the Mann Act, 18 U.S.C.A. § 2421, we conclude that the evidence was ample to warrant submission of the case to the jury. We find no error in the Court's charge or in the Court's refusal to give the charge requested by the appellant's counsel.


2
The judgment is affirmed.